Exhibit 10.29

AMENDMENT

TO

THE GAP, INC. EXECUTIVE DEFERRED COMPENSATION PLAN

WHEREAS, The Gap, Inc. (the “Company”) maintains The Gap, Inc. Executive
Deferred Compensation Plan (the “Plan”), as amended and restated effective
January 1, 1999; and

WHEREAS, the Plan previously has been amended; and

WHEREAS, further amendment of the Plan now is considered desirable to provide
for the merger of the Plan into The Gap, Inc. Deferred Compensation Plan (prior
to March 2, 2009 known as the Gap Inc. Supplemental Deferred Compensation Plan);

NOW, THEREFORE, IT IS RESOLVED that, pursuant to the power reserved to the
Company under Section 9.2 of the Plan, and in exercise of the authority
delegated to the undersigned officer by resolutions of the Board of Directors of
the Company dated November 19, 2008, the Plan is hereby amended by adding a new
Supplement A to the Plan, in the form attached hereto.

*        *        *

IN WITNESS WHEREOF, the undersigned officer has executed this amendment on
behalf of the Company, this 24th day of November, 2008.

 

THE GAP, INC. By:   /s/ Williams Tompkins   Sr. Vice President, Total Rewards



--------------------------------------------------------------------------------

APPENDIX A

Special Provisions Relating to the Merger of

The Gap, Inc. Executive Deferred Compensation Plan into

The Gap, Inc. Deferred Compensation Plan

(prior to March 2, 2009 known as the

Gap Inc. Supplemental Deferred Compensation Plan)

A-1. Introduction. The Gap, Inc. (the “Company”) maintains the Plan and The Gap,
Inc. Deferred Compensation Plan (prior to March 2, 2009 known as the Gap Inc.
Supplemental Deferred Compensation Plan) (“SDCP”) for the benefit of certain of
its eligible employees. Effective as of the beginning of business on March 2,
2009 (the “Merger Date”), the Plan shall be merged into, and continued in the
form of, the SDCP.

A-2. Participation. Each Plan Participant who had an account balance on the last
business day prior to the Merger Date shall automatically become a participant
in the SDCP on the Merger Date, to the extent he had not already begun
participating in the SDCP prior to the Merger Date.

A-3. Merger. Effective on the Merger Date, the Plan shall be merged into the
SDCP. The merger into the SDCP and the transfer of notional amounts shall comply
with the American Jobs Creation Act of 2004, as amended, and section 409A of the
Internal Revenue Code, to the extent deemed necessary and desirable by the
Company.

A-4. Transfer of Accounts. All notional amounts credited to notional accounts
maintained under the Plan for Participants shall be adjusted as of the Merger
Date in accordance with the terms of the Plan. The net credit balances in such
notional accounts, as adjusted, shall be transferred to the SDCP and credited as
of the Merger Date to the corresponding notional accounts already maintained for
SDCP Participants in the same amounts as the Participants’ notional accounts had
been invested under the Plan, to the extent determined by the Investment
Committee and, at the discretion of the Investment Committee, as directed by the
Participant.

 

- 2 -